SMITH, Judge.
Petitioner appeals from the trial court’s award of child support in a dissolution of marriage suit. The trial court awarded petitioner $90 per month per child for the support of three children aged 18, 17, and 14 at the present time. In the year preceding the dissolution proceeding, petitioner had a gross income of $16,000; respondent’s net income for that year was $11,000. We find it unnecessary to set forth in detail the varying and disputed items of expense of each of the parties or their projections and estimates of the expense of the children. Our review of the record convinces us that the judgment of the trial court is supported by substantial evidence and is not an abuse of discretion. See Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). We have also determined that an opinion would have no precedential value and affirm the judgment in accord with Rule 84.16(b).
Judgment affirmed.
CLEMENS, P. J., and MeMILLIAN, J., concur.